 1   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 2   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Telephone: (702) 799-5373
 5   Facsimile: (702) 799-7243
     Herrec4@nv.ccsd.net
 6   Attorney for Defendant
 7
                                   UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10   HAZEL NIELSEN,                                     Case No. 2:21-cv-00727-RFB-DJA
11                   Plaintiff,                         STIPULATION AND ORDER TO
12                                                      EXTEND TIME FOR DEFENDANT TO
     v.                                                 RESPOND TO PLAINTIFF’S FIRST
13                                                      AMENDED COMPLAINT
     CLARK COUNTY SCHOOL DISTRICT, a
14   domestic corporation; AND DOES 1-50,               [FIRST REQUEST]
15                   Defendants.
16

17          Plaintiff Hazel Nielsen and Defendant Clark County School District, by and through their

18   respective attorneys of record, hereby stipulate to extend the time for Defendant to file a response

19   to Plaintiff’s First Amended Complaint (ECF No. 11) from the current deadline of July 1, 2021

20   for eight (8) days, up to and including July 9, 2021. This is the first request for an extension of

21   time to respond to Plaintiff’s First Amended Complaint.

22          Plaintiff served Defendant with process on May 17, 2021, rendering a response due on

23   June 7, 2021. Fed. R. Civ. P. 12. On June 7, 2021, Defendant filed a Motion to Dismiss pursuant

24   to Fed R. Civ. P. 12(b)(6). ECF No. 8. Plaintiff subsequently filed a First Amended Complaint

25   on June 17, 2021. ECF No. 11. Accordingly, Defendant’s response to the First Amended

26   Complaint is due July 1, 2021. Fed. R. Civ. P. 15(a)(3).

27          Defendant seeks an extension of time to allow sufficient time to prepare an appropriate

28   response to the First Amended Complaint. Given the additional claims and allegations included
 1   in the First Amended Complaint, counsel requires more time to evaluate and address the same.

 2   Further, Defendant’s counsel will be out of the country the week of June 28, 2021 and unable to

 3   properly prepare a response by the current responsive deadline.

 4          Based on the foregoing, the parties hereby stipulate to a short extension of time, until July

 5   9, 2021, for Defendant Clark County School District to respond to the First Amended Complaint.

 6   The short extension to answer or otherwise respond to the First Amended Complaint will have no

 7   significant or prejudicial impact on the proceedings.

 8          This request is made in good faith and not for the purpose of delay.

 9   Dated: June 28, 2021.                              Dated: June 28, 2021.

10   WATKINS & LETOFSKY, LLP                            CLARK COUNTY SCHOOL DISTRICT
                                                        OFFICE OF THE GENERAL COUNSEL
11

12   By: /s/Michael A. DiRenzo                          By: /s/ Crystal J. Herrera
         Daniel R. Watkins (#11881)                        Crystal J. Herrera (#12396)
13       Michael A. DiRenzo (#13104)                       5100 West Sahara Avenue
         8935 S. Pecos Rd., Ste. 22A                       Las Vegas, NV 89146
14       Henderson, NV 89074                               Attorney for Defendant
         Attorneys for Plaintiff
15

16

17                                                ORDER

18          IT IS SO ORDERED.

19                  June 30, 2021
            DATED: _______________.

20

21                                                           ____________________________________
                                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                 Page 2 of 2
